Citation Nr: 1450595	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980 and December 1999 to July 2000.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.  He asserts that teeth # 9, #10, and #11 fell out and/or had to be removed as secondary to his service-connected sinusitis and left cheek cellulitis.  He wishes to have VA treatment to replace the missing teeth.

The Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Here, the Veteran seeks entitlement to service connection for a dental disorder for treatment purposes only.  See October 2011 statement.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Outpatient dental treatment may be authorized by the Chief of the VA Dental Service.   Under 38 C.F.R. § 17.161(g), Class III dental treatment may be provided to those having a dental condition professionally determined to be aggravating disability from an associated service-connected disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  Thus, veterans whose dental condition is professionally determined to be aggravating a service-connected condition are authorized treatment for dental conditions which in sound professional judgment have a direct and material detrimental effect upon a service-connected disability.  Significantly, this is the exact opposite of a secondary service-connection claim.  Cf.  38 C.F.R. § 3.310(a) (2013) (providing that service connection may be established for disability that is proximately due to or the result of a service-connected disability); Allen v. Brown, 7 Vet. App. 439 (1995) (providing that a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown).

The Veteran asserts that his face began swelling during service.  Service treatment records indicate that the Veteran sought treatment for pain and swelling on the left side of his face in March 2000.  He was diagnosed with sinusitis.  He reports that he experienced left side facial swelling every 6 to 9 months post service, and was treated with oral antibiotics.  

The Veteran was granted service connection for chronic recurrent sinusitis in an April 2009 rating decision and for recurrent left cheek cellulitis in a March 2010 rating decision. 

The Veteran was afforded a VA examination in December 2010 for his facial swelling, at which time the VA examiner stated that the problem did not appear to be dentally located, it appeared to be a sinus/nasal issue.  

The Veteran was afforded a VA examination in January 2011, at which time the examiner opined that the Veteran's current swelling was more likely than not associated with the Veteran's complaints of swelling during service and was due to a chronic infection of the teeth.

The Board notes that the Veteran received VA dental treatment in February 2011, post service, at which time tooth #9 and #11 were extracted.

An addendum opinion was obtained in April 2011; the VA examiner opined that the Veteran's left facial swelling was due to an odontogenic infection that began during active duty, and the examiner believed the problem was resolved after the teeth were removed in February 2011.

The Veteran asserts that his teeth were removed and/or fell out as secondary to his sinusitis and cellulitis and seeks outpatient treatment to replace the missing teeth that were removed in February 2011.

In view of the April 2011 VA examiner's opinion, the question of whether the Veteran is entitled to Class III treatment must be addressed.  In this regard, the appeal comes from a February 2012 rating decision of the RO, which is part of the Veteran's Benefits Administration (VBA).  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were amended.  The purpose of the amendments was to clarify existing regulatory provisions and to reflect the respective responsibilities of VHA and VBA in determinations concerning eligibility for dental treatment.  Effective February 29, 2012, the regulations provide that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines the veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VHA requests that VBA make a determination on questions that include, but are not limited to the following:  whether the veteran has former Prisoner of War status; whether the veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; whether the dental condition or disability is a result of service trauma; or whether the veteran is totally disabled due to a service-connected disability.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012); 38 C.F.R. § 3.381(a) (2013).  

The record shows that the Veteran's dental treatment claim was referred to the Dental Clinic VAMC Minneapolis in November 2011.  The February 2012 rating decision indicates that VA Form 7131/Exchange of Beneficiary Information and Request for Administrative and Adjudication Action, Minneapolis VA Medical Center, was received January 24, 2012.  This form is not of record.  The Board presumes that pursuant to the regulation, VBA was asked by VHA to make a determination on a question hence VBA's subsequent adjudication of the claim in February 2012.  The RO found that there was no evidence the Veteran's service-connected sinusitis was aggravated by his teeth.  However, to date, no medical opinion has been obtained that discusses whether the Veteran's sinusitis or cellulitis has been aggravated by his teeth.  On remand, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Assuming the jurisdictional/procedural requirements set forth in C.F.R. § 3.381(a) have been carried out, the Veteran should be scheduled for a VA dental examination by an M.D.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any dental disorder had or is having a direct and material detrimental effect upon the Veteran's service-connected sinusitis and/or left cheek cellulitis disabilities.  In other words, is a dental condition aggravating or has aggravated a service-connected disability?

In reaching this opinion, the dental examiner should comment on the January 2011/April 2011 VA examiner's opinion.  A rationale for the opinion must be provided.

2. After completion of the foregoing development readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for response. Thereafter, if otherwise in order, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


